                      IN THE UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 USA
 Plaintiff(s),

 v.
                                                    Case No. 20 CR 231
 Yen Cham Yung                                      Chief Judge Rebecca R. Pallmeyer
 Defendant(s).


                                          ORDER


       Government's unopposed motion for an extension of time to return indictment pursuant to
18 U.S.C. 3161(h)(7)(A), to and including September 17, 2020 [17] is granted. Enter Order.




Date: 7/13/2020
                                                  Rebecca R. Pallmeyer
                                                  United States Chief District Judge
